Title: To James Madison from Robert R. Livingston, 13 June 1801
From: Livingston, Robert R.
To: Madison, James


Dear Sir
New York 13th June 1801.
At Philadelphia Mr: Latrobe and Mr: Rosevelt shewed me proposals that they were about submitting to your inspection and consideration relative to the mint and requested me to state to you my opinion thereon it is certain that the Coin we now make is very imperfect & that the manner of Coining is more expensive than that they proposed if we must Coin (which by the by I have always Considered as very doubtful) we should certainly prefer doing it by an Engine to working by horses if the expence is equal for the reasons they mention particularly that which refers to the increased difficulty of Counterfeits, but you will form a better judgment on this subject than I can. All they wish me to say (and that I can do with pleasure) is that I am acquainted with these Gentlemen That I am satisfied of their Capacity to perform Any engagement which the Administration may make with them.

Having turned my attention to the steam Engines I have had frequent opportunities of conversing with their principal workmen in that branch of business as well as of examining their Engines of which I have seen three in operation they all appear to me perfect and to have made some important improvements on Watts Engine in the saving of fewel And the perfection of the Vacuum by means of a double Air pump. The workmen are inteligent and well Versed in their profession. As they have been obtained at great expence and Occasions may arise in which their Services may be essential to the Country it will be worth the attention of the Government to find some employment for them provided they can do it without loss lest they should quit the Country having as I believe little to do at present since the Philadelphia Engines were finished. It is unnecessary to trouble you further (as I presume they will tell their own Story best) than will I assure you of the sincerity of the attachment with which I am dear Sir your most Obt: humble Servant
Rob: R: Livingston
 

   
   Tr (NHi).



   
   Benjamin Henry Latrobe and Nicholas J. Roosevelt had worked together on the Philadelphia water system that employed steam-powered pumps (Edward C. Carter II et al., eds., The Papers of Benjamin Henry Latrobe [3 vols. to date; New Haven, 1977—], 3:8).



   
   In 1797–98 Livingston worked with Roosevelt and John Stevens on a successful steam-navigation experiment with the Polacca (ibid., 3:8 n. 6).


